— Motion by respondent to dismiss the appeal taken by the Waterfront Commission from an order of the Supreme Court, Kings County, entered March 29, 1979 on the grounds that it is not a final determination in an article 78 proceeding and thus is not appealable as of right and to vacate the automatic stay which arose by the taking of the appeal therefrom. Cross motion by the Waterfront Commission of New York Harbor for leave to appeal from said order. Cross motion denied; motion granted, appeal dismissed, without costs and statutory stay vacated forthwith. Mollen, P. J., Suozzi, O’Connor and Lazer, JJ., concur.